                Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 1 of 11 PageID# 85

AO 93 (Rev. 11/13)Search and Seizure Wanant



                                           United States District Court
                                                                             for the                           -jui       2j /". il-
                                                               Eastern District of Virginia

                  In the Matter ofthe Search of
              (Briefly describe the property to be searched
               or identify the person by name and address)                              Case No.    1:19-SW-1609
              13109 PENNYPACKER LANE. FAIRFAX.
            VIRGINIA 22033(SUBJECT PREMISES #1)                                         UNDER SEAL



                                                  SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer
        An application by a federal law enforcement officer or em attorney for the government requests the search
ofthe following person or property located in the           Eastern           District of                Virginia
(identify the person or describe the property to be searched and give its location)'.


     See Attachment A-1




          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

     See Attachment B




      ^ YOU ARE COMMANDED to execute this warrant on or before                                     December 20. 2019          (not to exceed 14 days)
      it in Ae daytime 6:00 a.m.to 10:00 p.m.                  □ at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                   The Honorable Ivan D. Davis                .
                                                                                                      (United States Ma^strate Judge)

     □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (c/igcA:/AeoRpro/>Wate/>oV                                                                         ^       A
      □ for            days (not to exceed 30) □ until, the facts justifying, the later specificdate of                                 / y ^V k

Date and time issued:             (S .fleci.      g-v.                                         fy^" ri Davis
                                                                                                                /./   ^
                                                                                                                                    i\      ^
                                                                                              ■Qniteci States                    V ^
City and state:              Alexandria. Virginia                                         The Honorable Ivan D. Davis. U.S. Magistrate Judge
                                                                                                           Printed name and title
                   Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 2 of 11 PageID# 86
AO 53 (Ffev. 11/13)Search and Seizure Warrant(Page 2)

                                                                  Return

Case No.:                               Date and time warrant executed:         Copy of warrant and inventory left with:
                                             nli/M                                   aVW
Inventory made in the presence of:

Inventory ofthe property taken and name ofany person(s)seized:

      Sif A-U'ehe/l, 4^ pfJ



                                                                 \
                                                                      \




                                                                                \,


                                                                                      \
                                                                                        \




                                                                Certification



       I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:                  //^
                                                                                       Executing officer's signature


                                                                                          Printed name and title
     Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 3 of 11 PageID# 87

 FD-597(Rev.4-13-2015)                                                          Page 1 of2

                                 UNITED STATES DEPARTMENT OF JUSTICE
                                       FEDERAL BUREAU OF INVESTIGATION

                              RECEIPT FOR PROPERTY
Case ID:      281W-WF-3161747
           On (date) 12/9/2019                     Item(s) listed below were:
                                                   IS Collected/Seized
                                                   C] Received From
                                                   □ Returned To
                                                   n Released To


 (Name)      Tyler Pham
 (Street Address)       13109 Pennypacker Ln
 (City)   Fairfax, VA


Description of Itefn(s):

 Item#     Description **
 1         Black magazine for handgun
 2         Ammunition for 9mm handgun
 3         Black iPhone
 4         Pink IPhone
 5         Ammunition for 9mm handgun
 6         Black Asus notebook PC FX502V S/N H6N0CV15L084260 and power cord
 7         Silver magazine for 9mm handgun
 8         Ammunition for 9mm handgun
 9         Ammunition for 9mm handgun
 10        Black Mylar packaging                              ccIoj^
 11        Ammunition for 9mm handgun          ^
 12        Digital scale
 13        Black magazine and 9mm handgun #0707447
 14        Silver magazine and black/silver 9mm handgun #906116
 15        Ammunition for shotgun 12 gauge
 16        Ammunition for 9mm handgun
 17        Dell inspiron 14 5000 laptop #G6RXGT2
 18        Apple MacBookAir A7932S/N FVFYN4588147C
 19        Alarm Clock/Camera
 20        Black Hewlett Packard Elitebook 840 laptop
 21        12 gauge ammunition
 22        9mm ammunition Sig Sauer
 23        870 black shotgun W530363M, 12 gauge
 24        Financial documents
 25        2 passports
 26        Letter from DBA
 27        Financial documents
     Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 4 of 11 PageID# 88

FD-S97(Rev.4-13-2015)                                                                Page 2 of2
                                 UNITED STATES DEPARTMENT OF JUSTICE
                                        FEDERAL BUREAU OF INVESTIGATION


                           RECEIPT FOR PROPERTY
28        Financial documents
29        Financial documents
30        Financial documents
31        iPhone in pink case
32        Reseaiable bags
33       Thumb drives
34        Digital scale
35        Hard drives and thumb drives
36        Financial documents
37        USPS receipt package to Arlington, TX
38        Pink laptop bag
39        Financial documents
40        12 gauge ammunition
41        12 gauge ammunition
42        Money counter
43       $936
44       $217
45       BBT Home equity line statement
46        Chase bank credit card statement
47       $390
48       $1805
49       $460
50       $3251




      iived By:
Received .                                 j            Received From?
                    '           (signature)
                                (ci0natiirp\                             ^   (signature)


Printed NameAitle:                  oj'                Printed Name/Title:                 s-j'ctru/
  Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 5 of 11 PageID# 89




                                     ATTACHMENT A-1

                                    Property to be Searched

The premises to be searched is the following, including any and all structures and/or vehicles

located within the curtilage thereof: 13109 Pennypacker Lane,Fairfax, Virginia 22033,within the

county ofFairfax. The nearest cross street is Pageant Lane.. The property is a multi-level single

family home. There is an overhang over the front door and the numbers "13109" are displayed

horizontally on the overhang and above the front door. The overhang is supported by white pillars.

The structure consists of yellow siding and it has white window frames with brown shutters. The

driveway is to the left ofthe front door but there is no garage at the end ofthe driveway.
Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 6 of 11 PageID# 90




                                   ATTACHMENT B


                                   Property to be Seized

        1. The items to be seized are evidence, contraband, JBruits, or instrumentalities of
violations of Title 21, United States Code, Sections 841, 843 and 846 (distribution and
possession with intent to distribute, and conspiracy to distribute and possess with intent to
distribute, controlled substances, including by means ofthe Internet, and illegal use ofthe
mail):

           a. Controlled substances, in particular Adderall and methamphetamine;

          b. Items commonly associated with the packaging and sales of controlled
   substances, including USPS packaging, sealed parcels prepared for mailing, gray and
   manila bubble mailers, address labels, black foil bags, raisin boxes, plastic bags or zip
   lock bags;

           c. Photographs and/or video, in particular photographs and/or videotapes of
   potential co-conspirators and their criminal associates,. assets, and/or controlled
   substances, along with personal address lists, and other docurhents with the names and
   telephone numbers ofpotential co-conspirators;

           d. Records,,correspondence, narcotic customers lists, narcotic suppliers lists,
   ledgers, logs, journals, accouiits payable and receivable, pay-owe sheets, contracts,
   letters and memoranda of agreements between potential coconspirators, formulas,
   receipts, phone records, phone books, address books, notations and other papers, and
   any files relating to the transporting, ordering, purchasing, or distributing ofcontrolled
   substances;

           e. Records relating to the use of and accumulation of proceeds derived from
   the sale of Adderall and methamphetamine or any other illegal controlled substances,
   as well as the acquisition of property obtained from drug proceeds, and items
   evidencing the obtaining, secreting, transfer, concealment, and/or expenditure of
   money obtained from drug sales, including records of large purchases, receipts,
   canceled checks, bank records, credit card records, wire transfers, wire transfer
   receipts, cashier's checks, cashier's check receipts, addressed mail, express delivery
  - receipts/envelopes, utility company receipts, rent receipts, iilcome tax returns, money
    drafts, money orders, and their receipts;

          f. Financial records including expenses incurred in obtaining the equipment
   and items necessary for the transportation and/or distribution ofcontrolled substances,
   income derived from the sales ofcontrolled substances, as well as records oflegitimate
   income or lack thereof, and general living expenses;

           g. United States currency in excess of $1,000, cryptocurrency also known as
   virtual currency,including bitcoin,stored on electronic or paper wallets or other means,
   cryptocurrency private keys and recovery seeds, gift cards, cash cards, and records
   relating to income derived from the transportation, sales, and distribution ofcontrolled
Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 7 of 11 PageID# 91




   substances and expenditures of money and wealth, for example, money orders, wire
   transfers, cashier's checks and receipts, passbooks, checkbooks, check registers,
   securities, precious metals,jewelry, antique or modem automobiles, bank statements
   and other financid instruments, including stocks or bonds in amounts indicative ofthe
   proceeds ofillicit controlled substances trafficking;

          h. Documents indicating travel in interstate and foreign commerce, such as
   travel itineraries, plane tickets, boarding passes, niotel and hotel receipts, passports and
   visas, credit card receipts, and telephone bills;

           i. Receipts, notes, ledgers, records, programs, and applications relating to
   Bitcoin and other cryptocurrencies;

          j. Records reflecting names,addresses,telephone numbers,internet monikers,
   and other contact or identification data for others involved in the exchange of bitcoin
   and other cryptocurrencies;

           k. Any digital device used to facilitate the above listed violations and forensic
   copies thereof;

          1. With respect to any digital device used to facilitate the above-hsted
   violations or containing evidence falling within the scope ofthe categories ofitems to
   be seized described herein:

               i.      evidence of who used, owned, or controlled the device at the time
                      the things described in this warrant were created, edited, or deleted,
                       such as logs, registry entries, configuration files, saved usemames
                       and passwords, documents^ browsing history, user profiles, e-mail,
                       e-mail contacts, chat and instant messaging logs, photographs, and
                       correspondence;

               ii.     evidence of the presence or absence of software that would allow
                      others to control the device,such as vimses,Trojan horses,and other
                      forms of malicious software, as well as evidence ofthe presence or
                      absence ofsecurity software designed to detect malicious software;

               iii.    evidence ofthe use ofvirtual private networks and the TOR network
                       including, but not limited to, access of darknet marketplaces;

               iv.     evidence ofthe attachment ofother devices;

               V.      evidence ofcounter-forensic programs(and associated data)that are
                       designed to eliminate data from the device;

               vi.     evidence ofthe times the device was used;

               vii.    passwords, encryption keys, PGP keys, recovery seeds, and other
                       access devices that may be necessary to access devices;
Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 8 of 11 PageID# 92




               viii.    applications, utility programs, compilers, interpreters, or other
                        software, as well as documentation and manuals, that niay be
                        necessary to access the device or to conduct a forensic examination
                        ofit;

               ix.      records of or information about Internet Protocol addresses used by
                        the device; and

               X.       records of or information about the device's Internet activity,
                        including firewall logs, caches, browser history and cookies,
                        "bookmarked" or "favorite" web pages, search terms that the user
                        entered into any Internet search engme, and records of user-typed
                        web addresses.

           m. Any and all cryptocurrency, to include the following:

               i. any and all representations of cryptocurrency pubUc keys or addresses,
                     whether in electronic or physical format;

               ii. any and all representations of cryptocurrency private keys, whether in
                     electronic or physical format;

               iii. any and all representations of cryptocurrency wallets or their
                    constitutive parts, whether in electronic or physical format, to include
                    "recovery seeds" or "root keys" which may be used to regenerate a
                     wallet.

           n. The United States is authorized to seize any and all cryptocurrency by
   transferring the full account balance in each wallet to a public cryptocurrency address
   controlled by the United States.

           n. The United States is further authorized to copy any wallet files and restore
   them onto computers controlled by the United States. By restoring the wallets on its
   own cpnpiputers, the United States will continue to collect cryptocurrency tr^ferred
   into the wallets seized as a result oftransactions that were not yet completed at the time
   that the devices were seized.

        2. As used herein,the terms "records,""documents,""programs,""applications,"
"materials," and "information"include all forms ofcreation or storage,including in digital
form on any digital device and any forensic copies thereofas well as any form ofcomputer
or electronic storage(such as hard disks or other media that can store data); any handmade
form (such as writing); any mechanical form (such as printing or typing); and any
photographic form (such as microfilm,- microfiche, prints, slides, negatives, videotapes,
motion pictures, or photocopies).

       3.. As used herein,the term "computer"is an electronic, malefic,optical, or other
high speed data processiug device performing logical or storage fimctions, and includes
any data storage facility or communications facility directly related to or operating in
Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 9 of 11 PageID# 93




conjunction with such device. See 18 U.S.C. § 1030(e)(1). Computers are physical units
of equipment that perform information processing using a binary system to represent
information. Computers include, but are not limited to, desktop and laptop computers,
smartphones,tablets, smartwatches, and binary data processing units used in the operation
ofother products like automobiles.

       4. As used herein, the term "storage medium" includes any information storage
device in which information is preserved in binary form and includes electrical, optical,
and magnetic digital storage devices. Examples of digital storage media include, but are
not limited to, compact disks, digital versatile disks ("DVDs"), USB flash drives, flash
memory cards, and internal and external hard drives.

        5. As used herein, the term "digital device" includes any electronic system or
device capable of storing or processing data in digital form, including central processing
units; desktop,laptop, notebook, and tablet computers; personal digital assistants; wireless
communication devices,such as telephone paging devices, beepers, mobile telephones,and
smart phones; digital cameras; gaming consoles (including Sony PlayStations and
Microsoft Xboxes); peripheral input/output devices,such as keyboards,printers, scanners,
plotters, monitors, and drives intended for removable media; related communications
devices, such as modems, routers, cables, and connections; storage media, such as hard
disk drives, floppy disks, memory cards, optical disks, and magnetic tapes used to store
digital data(excluding analog tapes such as VHS); and security devices.

       6. For any computer or storage medium whose seizure is otherwise authorized by
the search warrant,and any computer or storage medium that contains or in which is stored
records or information that is otherwise called for by this warrant (hereinafter,
"COMPUTER").

           a. evidence of who used, owned, or controlled the COMPUTER at the time
   the things described in this warrant were created, edited, or deleted, such as logs,
   registry entries, configuration files, saved usemames and passwords, documents,
   browsing history, user profiles, email, email contacts, "chat," instant messaging logs,
   photographs, and correspondence;

           b. evidence of software that would allow others to control the COMPUTER,
   such as viruses, Trojan horses, and other forms of malicious software, as well as
   evidence ofthe presence or absence of security software designed to detect malicious
   software;

           c. evidence ofthe lack ofsuch malicious software;

           d. evidence of counter-forensic programs (and associated data) that are
   designed to eliminate data fi:om the device;

          e. evidence of the use of virtual private networks and the TOR network
   including, but not limited to, access of darknet marketplaces;



                                            4
Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 10 of 11 PageID# 94




           f. evidence indicating how and when the computer was'accessed or used to
    determine the chronological context of computer access, use, and events relating to
    crime under investigation and to the computer user;

           g. evidence indicating the computer user's state of niind as it relates to the
    crime under investigation;

            h. evidence ofthe attachment to the COMPUTER of other storage devices or
    similar containers for electronic evidence;

           i. evidence of counter-forensic programs (and associated data) that are
    designed to eliminate data from the COMPUTER;

           j. evidence ofthe times the COMPUTER was used;

           k. passwords,encryption keys,and other access devices that may be necessary
    to access the COMPUTER;

           1. documentation and manuals that may be necessary to access the
    COMPUTER or to conduct a forensic examination ofthe COMPUTER;

            m. records of or information about Intemet Protocol addresses used by the
    COMPUTER;

          n. records of or information about the COMPUTER'S Intemet activity,
   including firewall logs, caches, browser history and cookies, "bookmarked" or
   "favorite" web pages,search terms that the user entered into any Intemet search engine,
    and records of user-typed web addresses;

           o. Routers, modems, and network equipment used to connect COMPUTERS
    to the Intemet; and .      .     .

           p. contextual information necessary to understand the evidence described in
    this Attachment B.

        7. During the execution ofthe search ofthe SUBJECT PROPERTIES described
in Attachments A-1, A-2, and A-3,law enforcement personnel are authorized to press the
fingers (including thumbs) of individuals found at the SUBJECT PROPERTIES to the
Touch ID sensor of any Apple brand device(s), such as an iPhone or iPadj foimd at ithe
SUBJECT PROPERTIES and to hold the digital devices found at the SUBJECT
PROPERTIES in front of the face of individuals found at or in the SUBJECT
PROPERTIES with the individuals' eyes open to activate the facial-, iris-, and/or retina-
recognition features for the purpose ofattempting to unlock the device via Touch ID,Face
ID or similar biometric features in order to search the contents as authorized by this
warrant.


        8. The search warrant authorizes a review of electronic storage media and
electronically stored information seized or copied pursuant to this warrant in order to locate
Case 1:19-sw-01609-IDD Document 5 Filed 12/23/19 Page 11 of 11 PageID# 95




 evidence, fruits, and instrumentalities described in this warrant. The review of this
 electronic data may be conducted by any government personnel assisting in the
 investigation, who may include, in addition to law enforcement officers and agents,
 attorneys for the government,attorney support staff, and technical experts. Pursuant to this
 warrant,the FBI may deliver a complete copy ofthe seized or copied electronic data to the
 custody and control of attorneys for the government and their support staff for their
 independent review.

        9. Any locked container such as a safe may be searched for the property to be
 seized set forth herein;

         10. If the government identifies seized communications to/from an attomey, the
 investigative team will discontinue review until a filter team of government attorneys and
 agents is established. The filter team will have no previous or future involvement in the
 investigation of this matter. The filter team will review all seized communications and
 segregate communications to/from attorneys, which may or may not be subject to attorney-
 client privilege. At no time will the filter team advise the investigative team of the
 substance of any of the communications to/from attorneys. Hie filter team then will
 provide all communications that do not involve an attomey to the investigative team and
 the investigative team may resume its review. If the filter team decides that any of the
 communications to/from attomeys are not actually privileged {e.g., the communication
 includes a third party or the crime-fraud exception applies), the filter team must obtain a
 court order before providing these attomey communications to the investigative
 team. This investigation is presently covert and the government believes thatthe subject(s)
 ofthe search is not aware ofthis warrant.
